Name: COMMISSION REGULATION (EC) No 812/97 of 5 May 1997 opening individual invitations to tender for the sale for export of vinous alcohol
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  trade policy;  oil industry
 Date Published: nan

 6 . 5 . 97 EN Official Journal of the European Communities No L 116/5 COMMISSION REGULATION (EC) No 812/97 of 5 May 1997 opening individual invitations to tender for the sale for export of vinous alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 31 52/94 (*), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies; Whereas individual invitations to tender should be opened for the export of vinous alcohol to certain Carib ­ bean and Central American countries so as to guarantee continuity of supplies to those countries and reduce the Community stock of vinous alcohol; Whereas a specific security should be provided for to ensure that the alcohol is physically exported from the customs territory of the Community and non-compliance with the date laid down for export should be progressively penalized ; whereas this security must be independent of the performance guarantee ensuring that the alcohol is removed from storage and the awarded alcohol is used for the purposes laid down; Whereas Commission Regulation (EEC) No 21 92/93 (6), concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 , specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual in ­ vitations to tender into national currency; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION: Article 1 Six sales by individual invitation to tender Nos 218/97 EC, 219/97 EC, 220/97 EC, 221 /97 EC, 222/97 EC and 223/97 EC shall be held for a total quantity of 300 000 hectolitres of alcohol obtained from the distillation opera ­ tions referred to in Articles 35 and 36 of Regulation (EEC) No 822/87 and held by the Spanish and Italian intervention agencies . Each of the individual invitations to tender Nos 218 /97 EC, 219/97 EC, 220/97 EC, 221 /97 EC, 222/97 EC and 223/97 EC shall cover a quantity of 50 000 hectolitres of alcohol at 100 % volume . Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and dehydrated :  in the case of individual invitations to tender Nos 218/97 EC, 219/97 EC and 220/97 EC one of the following third countries :  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  Nicaragua,  in the case of individual invitations to tender Nos 221 /97 EC, 222/97 EC and 223/97 EC one of the following third countries :  St Kitts and Nevis,  Bahamas ,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat ,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Gren ­ adines,  Barbados,  Trinidad and Tobago,  Belize , (') OJ No L 84, 27. 3 . 1987, p. 1 . (2 ) OJ No L 83, 25 . 3 . 1997, p. 5 . (5) OJ No L 346, 15 . 12 . 1988 , p. 7. ( «) OJ No L 43, 20 . 2 . 1993, p. 6 . j 5) OJ No L 332, 22. 12 . 1994, p. 34 . ¥) OJ No L 196, 5 . 8 . 1993, p. 19 . No L 116/6 EN Official Journal of the European Communities 6 . 5 . 97  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  United States Virgin Islands,  Haiti ,  must be used only as motor fuel . Article 3 The location and reference numbers of the vats concerned , the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I hereto . there is a removal order under each of the invitations to tender referred to in Article 1 of this Regulation . This guarantee shall be released only by the intervention agency holding the alcohol for each quantity of alcohol for which proof has been furnished that it has been exported within the time limit laid down in Article 6 of this Regulation . Notwithstanding Article 23 of Regulation (EEC) No 2220/85, and except in cases of force majeure, where the time limit referred to in Article 6 has not been complied with , the guarantee to ensure export of ECU 5 per hectolitre of alcohol at 100 % volume shall be forfeit as follows : (a) 15 % in all cases; (b) 0,33 % of the amount remaining after deduction of the 15 % , for each day the time limit in question is exceeded . 3 . The performance guarantee shall be ECU 25 per hectolitre of alcohol at 100 % volume . This guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93 . 4 . Notwithstanding Article 17 of Regulation (EEC) No 377/93 , the guarantees on export and performance shall be lodged simultaneously with each intervention agency concerned, for each of the invitations to tender referred to in Article 1 of this Regulation not later than the day of issue of a removal order for the quantity of alcohol concerned . 5 . The agricultural conversion rate to be applied for the conversion into national currency shall be that in force on the final day for the submission of tenders for the invita ­ tion in question in the case of the guarantee to ensure export, as expressed in ecus per hi at 100 % volume . Article 4 The sales shall take place in accordance with Articles 13 to 18 and 30 to 38 of Regulation (EEC) No 377/93 . However, notwithstanding Article 1 5 of Regulation (EEC) No 377/93 , the final date for the submission of tenders for the invitations to tender referred to in this Regulation , shall fall between the eighth and the 25th day following the date of publication of the individual invitations to tender. Article 6 1 . The alcohol awarded under the invitations to tender referred to in Article 1 shall be exported by 31 December 1997 at the latest . 2 . The alcohol awarded shall be used within two years from the date of first removal . Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 . Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of a guarantee to ensure export and of a performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') as regards the tendering security. The tendering security lodged for each of the invitations to tender referred to in Article 1 shall be released im ­ mediately if the tender is not accepted or if the successful tenderer had lodged the entire guarantee to ensure export and the entire performance guarantee for the invitation to tender in question . 2 . The guarantee to ensure export shall amount to ECU 5 per hectolitre of alcohol at 100 % volume and shall be lodged for each quantity of alcohol for which Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose . The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel .(') OJ No L 205 , 3 . 8 . 1985, p. 5 . 6 . 5 . 97 I EN I Official Journal of the European Communities No L 116/7 by common agreement, exchange an equal quantity of alcohol stored in the designated vats in the same Member State for the purposes provided for in those invitations to tender. 2 . Successful tenderers for the individual invitations to tender Nos 221 /97 EC, 222/97 EC and 223/97 EC may, by common agreement, exchange an equal quantity of alcohol stored in the designated vats in the same Member State for the purposes provided for in those invitations to tender. 3 . Such exchange shall not affect the obligations of the tenderers concerned , particularly as regards the price to be paid and the time limit for removal and use of the alcohol awarded to them indicated in the invitation to tender concerned . 4 . Successful tenderers who wish to make such an exchange must give prior notice to the intervention agen ­ cies concerned . 5 . If such exchange affects the planned timetable for physical removal of the alcohol, that timetable shall immediately be amended and that amendment notified to the Commission . Article 8 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % volume of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply: (i) the intervention agency shall , the same day, inform the Commission thereof in accordance with Annex II , as well as the storer and the successful tenderer; (ii ) the successful tenderer may:  either agree to take over the lot with its character ­ istics as established, subject to the Commission's agreement,  or refuse to take over the lot in question . In either case , the successful tenderer shall , the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be im ­ mediately released from all his obligations relating to that lot . 2 . Where the successful tenderer refuses the mer ­ chandise , as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge , within a maximum of eight days . 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 9 1 . Successful tenderers for the individual invitations to tender Nos 218 /97 EC, 219/97 EC and 220/97 EC may, Article 10 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93 , the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by alcohol of the same type by the intervention agencies holding the alcohol concerned in agreement with the Commission , or mixed with other alcohol de ­ livered to the intervention agency until a removal order is issued for that alcohol, in particular for logistical reasons . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1997 . For the Commission Franz FISCHLER Member of the Commission No L 116/8 EN Official Journal of the European Communities 6 . 5 . 97 ANNEX / INDIVIDUAL INVITATION TO TENDER No 218/97 EC I. Place of storage , volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Tomelloso 1 45 936 35 + 36 Raw alcohol I Tomelloso 2 4 064 35 + 36 Raw alcohol Total 50 000 I Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned . The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered . 2 . Tenders must:  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 130 building of the Commission of the European Com ­ munities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 218/97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997 . 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 218/97 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  FEGA Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 , telex : 23427 FEGA, fax : 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 /o vol . 6 . 5. 97 EN Official Journal of the European Communities No L 116/9 INDIVIDUAL INVITATION TO TENDER No 219/97 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Tomelloso 2 5 175 35 + 36 Raw alcohol Tomelloso 3 18 610 35 + 36 Raw alcohol Tomelloso 5 26 215 35 + 36 Raw alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community . It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must:  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Commu ­ nities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 219/97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997. 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 219/97 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 , specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  FEGA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 , telex : 23427 FEGA, fax : 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 /0 vol . No L 116/ 10 EN I Official Journal of the European Communities 6 . 5 . 97 INDIVIDUAL INVITATION TO TENDER No 220/97 EC 1 . Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Balice Sne  Valenzano (BA) 4 500 35 Raw alcohol Dist. DCA SpA  Ascoli Piceno (Via Ponnile di Sopra) 1 500 35 Raw alcohol Dist. D'Auria SpA  Ortona (CH) 5 100 35 Raw alcohol Dist. De Luca Sas  Fiduciario di fabbrica 5 000 35 Raw alcohol Dist. del Sud SpA  Rutigliano (BA) 6 600 36 Raw alcohol Dist. di Trani SpA  Trani-Foggia 1 500 35 Raw alcohol Dist. Enodistil SpA  Fiduciario Alcano (TP) 9 000 35 Raw alcohol Dist. F.lli Russo Snc  Deposito fiduciario 1 500 35 Raw alcohol Dist. GE.DIS. SpA  Marsala-C. da Bartolotta 5 100 35 Raw alcohol Dist. Palma F. SpA  S. Antimo (NA) 1 200 35 Raw alcohol Dist. SAPIS SpA  Castel San Giorgio (SA) 3 300 35 Raw alcohol Dist. SVA SpA  Ortona (CH) 3 300 35 Raw alcohol Dist. Vinum SpA  Marsala (TP) 2 400 35 Raw alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community . It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must: be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi / Wetstraat, B-1049 Brussels , or be submitted at the reception of the Loi 130 building of the Commission of the European Commun ­ ities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 6 . 5 . 97 EN Official Journal of the European Communities No L 116/ 11 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 220/97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997. 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 220/97 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  AIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . No L 116/ 12 EN Official Journal of the European Communities 6 . 5 . 97 INDIVIDUAL INVITATION TO TENDER No 221 /97 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Caviro Seri  Deposito fiscale Faenza 21 000 35 Raw alcohol Dist. F.lli Cipriani SpA  Chizzola di Ala (TN) 3 500 35 Raw alcohol Dist. Mazzari SpA  S. Agata sul Santerno (RA) 15 600 35 Raw alcohol Dist. Neri Srl  Faenza 9 900 35 Raw alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered . 2 . Tenders must: be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Commu ­ nities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 221 /97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997 . 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 221 /97 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency: AIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40 , 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 /0 vol . 6 . 5 . 97 EN Official Journal of the European Communities No L 116/ 13 INDIVIDUAL INVITATION TO TENDER No 222/97 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation ( EEC) No 822/87 Type of alcohol ITALY Dist. Bonollo SpA  Anagni-Paduni 24 500 35 Raw alcohol Dist. Deta Srl  Barberino Velsa (FI ) 1 500 35 Raw alcohol Dist. Di Lorenzo G. Srl  Ponte Valleceppi (PG) 9 900 35 Raw alcohol Dist. DI.CO.VI.SA Srl  Grogastu Deposito fiscale (CA) 2 700 35 Raw alcohol Dist. Inga e C. Srl  Fiduciario 1 500 35 Raw alcohol Dist. TAMPIERI SpA  Faenza (RA) 1 500 35 Raw alcohol Dist. VILLAPANA SpA  Faenza (RA) 8 400 35 Raw alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered . 2 . Tenders must:  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 130 building of the Commission of the European Commu ­ nities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 222/97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997 . 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 222/97 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  AIMA, via Palestra 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40 , 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . No L 116/ 14 fENI Official Journal of the European Communities 6 . 5 . 97 INDIVIDUAL INVITATION TO TENDER No 223/97 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Villarrobledo 13 41 335 35 + 36 Raw alcohol Villarrobledo 14 8 665 35 + 36 Raw alcohol Total 50 000 I Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned . The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must:  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 130 building of the Commission of the European Commu ­ nities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 223/97 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 5 . 1997. 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 223/97 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency: FEGA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 , telex : 23427 FEGA, fax : 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 /0 vol . 6 . 5 . 97 I EN I Official Journal of the European Communities No L 116/ 15 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI (E-2) (for the attention of Mr Chiappone/Mr Van der Stappen )  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 812/97  Name of the successful tenderer:  Date of award of contract:  Date of refusal or acceptance of the lot by the successful tenderer: Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over